Exhibit 10.7

 

[g141741kqimage002.gif]

 

 

NEENAH PAPER

 

EXECUTIVE SEVERANCE PLAN

 

--------------------------------------------------------------------------------


 

NEENAH PAPER INC.

EXECUTIVE SEVERANCE PLAN

 

TABLE OF CONTENTS

 

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

1.1

Establishment of the Plan

 

1.2

Background

 

1.3

Purpose of Plan

 

1.4

Type of Plan

 

1.5

Effective Date

 

 

 

 

ARTICLE II

DEFINITIONS

 

2.1

Accounting Firm

 

2.2

Affiliate

 

2.3

Annual Bonus Amount

 

2.4

Board

 

2.5

Cause

 

2.6

Change of Control

 

2.7

Code

 

2.8

Committee

 

2.9

Company

 

2.10

Eligible Executive

 

2.11

Equity Plan

 

2.12

Excise Tax

 

2.13

Good Reason

 

2.14

Net After-Tax Receipt

 

2.15

Parachute Value

 

2.16

Participant

 

2.17

Payment

 

2.18

Plan Year

 

2.19

Qualified Termination of Employment

 

2.20

Reduced Amount

 

2.21

Relevant Date

 

2.22

Separation Payment

 

2.23

Severance Period

 

2.24

Value

 

 

 

 

ARTICLE III

PARTICIPATION

 

3.1

Participation

 

 

 

 

ARTICLE IV

TERMINATION OF EMPLOYMENT OF PARTICIPANTS

 

4.1

Termination of Employment of Participants

 

 

 

 

ARTICLE V

PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT

 

5.1

Cash Severance Payment

 

5.2

Outplacement Services

 

 

--------------------------------------------------------------------------------


 

 

 

 

ARTICLE VI

CERTAIN REDUCTION OF PAYMENTS BY THE COMPANY

 

6.1

Determination of Need for Reduction

 

6.2

Participant Election of Reduced Payments

 

 

 

 

ARTICLE VII

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

7.1

Gross-Up Payment

 

7.2

Determinations by Accounting Firm

 

7.3

Timing of Gross-Up Payment

 

7.4

Claims by Internal Revenue Service

 

7.5

Refunds of Excise Taxes

 

7.6

Tax Withholding

 

 

 

 

ARTICLE VIII

RELEASE AND RESTRICTIVE COVENANTS

 

 

 

 

ARTICLE IX

OTHER TERMS AND CONDITIONS

 

 

 

 

ARTICLE X

NONASSIGNABILITY

 

 

 

 

ARTICLE XI

UNFUNDED PLAN

 

 

 

 

ARTICLE XII

MITIGATION AND SETTLEMENT OF CLAIMS

 

12.1

No Duty to Mitigate

 

12.2

Full Settlement

 

 

 

 

ARTICLE XIII

TERMINATION AND AMENDMENT OF THIS PLAN

 

 

 

 

ARTICLE XIV

SUCCESSORS

 

 

2

--------------------------------------------------------------------------------


 

NEENAH PAPER

EXECUTIVE SEVERANCE PLAN

 

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

1.1                                 Establishment of the Plan.  Neenah Paper,
Inc. (the “Company”) hereby establishes a flexible benefits plan for its
Eligible Employees, to be known as the Neenah Paper Executive Severance Plan
(the “Plan”), as set forth in this document.

 

1.2                                 Background.  Effective as of November 30,
2004 (the “Distribution Date”), a spin-off of the Company, then an affiliate of
Kimberly-Clark Corporation (“KC”), was effectuated by the distribution of
Company shares to Kimberly-Clark Corporation’s shareholders.  In connection with
the spin-off transaction, the Company agreed to establish an executive severance
plan similar to the Kimberly-Clark Corporation Executive Severance Plan (the “KC
Plan”) for the benefit of certain key executives of the Company.

 

1.3                                 Purpose of Plan.  The purpose of this Plan
is to assure the Company that it will have the continued dedication of, and the
availability of objective advice and counsel from, key executives of the Company
notwithstanding the possibility, threat or occurrence of a change of control of
the Company.  In the event the Company receives any proposal from a third person
concerning a possible business combination with the Company, or acquisition of
the Company’s equity securities, or otherwise considers or pursues a transaction
that could lead to a change of control, the Board of Directors of the Company
believes it imperative that the Company and the Board be able to rely upon key
executives to continue in their positions and be available for advice, if
requested, without concern that those individuals might be distracted by the
personal uncertainties and risks created by such a possibility.  Should the
Company receive or consider any such proposal or transaction, in addition to
their regular duties, such key executives may be called upon to assist in the
assessment of the proposal or transaction, to advise management and the Board as
to whether the proposal or transaction would be in the best interest of the
Company and its stockholders, and to take such other actions as the Board might
determine to be appropriate.

 

1.4                                 Type of Plan.  This Plan is intended to be
an employee welfare benefit plan for severance benefits within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.

 

1.5                                 Effective Date.  The effective date of the
Plan is December 1, 2004.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

As used in this plan, the following terms shall have the following respective
meanings:

 

2.1                                 Accounting Firm.  Deloitte & Touche LLP or
such other certified public accounting firm designated by the Company.

 

2.2                                 Affiliate.  The Company and any company,
person or organization which, on the date of determination, (A) is a member of a
controlled group of corporations (as defined in Code section 414(b)) which
includes the Company; (B) is a trade or business (whether or not incorporated)
which controls, is controlled by or is under common control with (within the
meaning of Code section 414(c)) the Company; (C) is a member of an affiliated
service group (as defined in Code section 414(m)) which includes the Company; or
(D) is otherwise required to be aggregated with the Company pursuant to Code
section 414(o) and regulations promulgated thereunder.

 

2.3                                 Annual Bonus Amount.  For any Participant,
the target-level award payable to the Participant for the year in which the
Relevant Date occurred (or, if such target-level award has not been established
at that time, for the preceding year) or, if higher, for any subsequent year
that begins before the Qualified Termination of Employment, under the Neenah
Paper, Inc. Management Achievement Award Program, as applicable, or any
successor or additional plan.

 

2.4                                 Board.  The Board of Directors of the
Company.

 

2.5                                 Cause.  Any of the following:

 

(A)                              Willful failure to perform his duties and
responsibilities;

 

(B)                                Embezzlement, fraud, or misappropriation
against or with respect to the Company, its subsidiaries and/or their assets;

 

(C)                                Conviction of a felony charge or a plea of
guilty or nolo contendre to a felony charge;

 

(D)                               Use of alcohol and/or drugs (whether
prescription or nonprescription) which impairs the Participant’s ability to
perform his duties and responsibilities;

 

(E)                                 Unlawful trading in the securities of any
corporation (including the Company) based on information gained as a result of
the Participant’s performance of services for the Company;

 

(F)                                 Violation of any of the corporate policies,
work rules or standards of the Company, including but not limited to the Code of
Conduct, sexual harassment policy and insider trading policy, or violation of
any applicable statute, regulation, or rule, or provision of any applicable code
of professional ethics; or

 

2

--------------------------------------------------------------------------------


 

(G)                                Willful disclosure to unauthorized persons of
confidential information or trade secrets of the Company.

 

2.6                                 Change of Control.  Any of the following
events:

 

(A)                              Acquisition of Substantial Percentage.  The
acquisition by any Person of Beneficial Ownership of thirty percent (30%) or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section, the following acquisitions shall not constitute a Change in
Control:  (i) any acquisition by a Person who on the Effective Date is the
Beneficial Owner of thirty percent (30%) or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, including
without limitation, a public offering of securities, (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates, or (v)
any acquisition by any corporation pursuant to a transaction which complies with
subparagraphs (i), (ii), and (iii) of Section 2.6(C) hereof;

 

(B)                                Change in Majority of Board Members.  During
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a Director whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board;

 

(C)                                Reorganization, Merger or Consolidation. 
Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case unless, following
such Business Combination: (i) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than sixty percent (60%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
Directors of the Company resulting from the Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Affiliates) (the “Successor Entity”) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Voting Securities; and (ii) no Person
(excluding any Successor Entity or any employee benefit

 

3

--------------------------------------------------------------------------------


 

plan, or related trust, of the Company or such Successor Entity) beneficially
owns, directly or indirectly, thirty percent (30%) or more of the combined
voting power of the then outstanding voting securities of the Successor Entity,
except to the extent that such ownership existed prior to the Business
Combination; and (iii) at least a majority of the members of the board of
directors of the Successor Entity were members of the Incumbent Board (including
persons deemed to be members of the Incumbent Board by reason of the proviso to
paragraph (b) of this Section) at the time of the execution of the initial
Participation Agreement or of the action of the Board providing for such
Business Combination; or

 

(D)                               Liquidation or Dissolution.  Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

 

2.7                                 Code.  The Internal Revenue Code of 1986, as
amended from time to time, and as construed and interpreted by valid regulations
or rulings issued thereunder.

 

2.8                                 Committee.  The Compensation Committee of
the Board.

 

2.9                                 Company.  Neenah Paper, Inc., a Delaware
corporation.

 

2.10                           Eligible Executive.  Those key executives of the
Company and its Affiliates who are from time to time designated by the Chief
Executive Officer as eligible to participate in the Plan and are so designated
on Exhibit “A” hereto.  Notwithstanding the above, the Committee may approve
criteria for the Chief Executive Officer to use for eligibility purposes of the
Plan and shall approve participation in the Plan by the executive officers of
the Company.

 

2.11                           Equity Plan.  The Neenah Paper, Inc. 2004 Omnibus
Stock and Incentive Plan, and any successor or additional plans under which a
Participant receives stock options, restricted stock or other equity-based
compensation.

 

2.12                           Excise Tax.  The excise tax imposed by Section
4999 of the Code, together with any interest or penalties imposed with respect
to such excise tax.

 

2.13                           Good Reason.  Any of the following:

 

(A)                              the assignment to the Participant of any duties
inconsistent with the Participant’s position as a key executive officer of the
Company or a substantial adverse alteration in the nature of the Participant’s
responsibilities and position from those in effect immediately prior to the
Change of Control, other than such alteration primarily attributable to the fact
that the Company is no longer a public company;

 

(B)                                a reduction by the Company of the
Participant’s annual base salary by five percent (5%) or more as in effect
immediately prior to the Change of Control, except for across-the-board salary
reductions similarly affecting all key executives of the Company;

 

4

--------------------------------------------------------------------------------


 

(C)                                without the express written agreement of the
Participant, any assignment or change in duties that would require the
relocation of the Participant’s work place to a location that is more than fifty
(50) miles from the Participant’s work place immediately prior to a Change in
Control of the Company; provided however, the relocation of the Participant’s
work place must also increase the regular commute distance between the
Participant’s residence and work place by more than fifty miles (one-way).

 

(D)                               the failure of the Company to pay as soon as
administratively feasible, after notice from the Participant, any portion of the
Participant’s current compensation;

 

(E)                                 the failure of the Company to continue in
effect any compensation plan in which the Participant participates immediately
prior to the Change of Control which is material to the Participant’s total
compensation, including but not limited to the Company’s stock option, incentive
compensation, and bonus plans, or any substitute plans adopted prior to the
Change of Control, unless an equitable arrangement (which is embodied in an
ongoing substitute or alternative plan but which need not provide the
Participant with equity-based incentives) has been made with respect to such
plan, or the failure by the Company to continue the Participant’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable than the benefits provided to other participants;

 

(F)                                 the failure by the Company to continue to
provide the Participant with benefits substantially similar to those enjoyed by
the Participant under any of the Company’s pension, life insurance, medical,
health and accident, or disability plans in which the Participant was
participating at the time of the Change of Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Participant of any material fringe benefit enjoyed by
the Participant at the time of the Change of Control, or the failure by the
Company to provide the Participant with the number of paid vacation days to
which the Participant is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change of Control.

 

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness.  However, in order to terminate employment for Good Reason, (1)
the Participant must give the Company a notice setting forth the circumstances
of the act or failure to act alleged to constitute Good Reason within 30 days
after the Participant first has actual notice of such act or failure, and
stating that the Participant has determined that such act or failure constitutes
“Good Reason” hereunder, (2) the Company must fail to correct such act or
failure within 30 days after it receives such notice from the Participant, and
(3) the Participant must actually terminate his or her employment during the
period of 30 days beginning 30 days after the Company receives such notice.

 

2.14                           Net After-Tax Receipt.  The Value of a Payment,
net of all taxes imposed on a Participant with respect thereto under Sections 1
and 4999 of the Code, determined by applying the

 

5

--------------------------------------------------------------------------------


 

highest marginal rate under Section 1 of the Code which applied to the
Participant’s taxable income for the immediately preceding taxable year.

 

2.15                           Parachute Value.  With respect to a Payment, the
present value as of the date of the Change of Control for purposes of Code
Section 280G of the portion of such Payment that constitutes a “parachute
payment” under Code Section 280G(b)(2), as determined by the Accounting Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

 

2.16                           Participant.  An Eligible Executive who is a
party to a Participation Agreement which has not been terminated in accordance
with the terms of this Plan.

 

2.17                           Payment.  Any payment or distribution in the
nature of compensation (within the meaning of Code Section 280G(b)(2)) to or for
the benefit of a Participant, whether paid or payable pursuant to this Plan or
otherwise.

 

2.18                           Plan Year.  The short period beginning on the
Effective Date and ending on December 31, 2004; and thereafter, each twelve
calendar month period beginning on January 1 and ending on the following
December 31.

 

2.19                           Qualified Termination of Employment.  The
termination of a Participant’s employment with the Company and/or its Affiliates
either:

 

(A)                              within the two (2) year period following a
Change of Control of the Company due to the following:  (i) by the Company
without Cause, or (ii) by the Participant with Good Reason;

 

(B)                                by the Company without Cause before a Change
of Control, if a Change of Control occurs within one year after such termination
and it is reasonably demonstrated by the Participant that such termination of
employment was at the request of a third party that had taken steps reasonably
calculated to effect a Change of Control or otherwise arose in connection with
or in anticipation of a Change of Control.

 

A transfer of employment for administrative purposes among the Company and its
Affiliates shall not be deemed a Qualified Termination of Employment, but if
such a transfer results in the occurrence of Good Reason, the affected
Participant shall have the right to terminate employment for Good Reason and
such termination shall be a Qualified Termination of Employment.

 

2.20                           Reduced Amount.  With respect to a Participant,
the greatest aggregate amount of Separation Payments which (a) is less than the
sum of all Separation Payments and (b) results in aggregate Net After Tax
Receipts which are equal to or greater than the Net After Tax Receipts which
would result if the Participant were paid the sum of all Separation Payments.

 

2.21                           Relevant Date.  In the case of a Qualified
Termination of Employment as described in subsection (B) of the definition of
“Qualified Termination of Employment,” the date of

 

6

--------------------------------------------------------------------------------


 

such Qualified Termination of Employment, and, in all other cases, the date of
the Change of Control.

 

2.22                           Separation Payment.  With respect to a
Participant, a Payment paid or payable to the Participant pursuant to this Plan
(disregarding Article VII of this Plan).

 

2.23                           Severance Period.  The period of two (2) years
beginning on the date of the Qualified Termination of Employment.

 

2.24                           Value.  With respect to a Payment, the economic
present value of a Payment as of the date of the Change of Control for purposes
of Code Section 280G, as determined by the Accounting Firm using the discount
rate required by Code Section 280G(d)(4).

 

ARTICLE III

PARTICIPATION

 

3.1                                 Participation.  Upon designation as an
Eligible Executive, the Executive shall be offered a Participation Agreement in
the Plan and upon execution and delivery thereof by the Eligible Executive
evidencing such Eligible Executive’s agreement not to voluntarily leave the
employ of the Company and its Affiliates and to continue to render services
during the period of any threatened Change of Control of the Company, such
Eligible Executive shall become a Participant in the Plan.  A Participant shall
cease to be a Participant in the Plan upon the termination of the Participant’s
Participation Agreement or the termination of the Plan.

 

ARTICLE IV

TERMINATION OF EMPLOYMENT OF PARTICIPANTS

 

4.1                                 Termination of Employment of Participants. 
Nothing in this Plan shall be deemed to entitle a Participant to continued
employment with the Company and its Affiliates and the rights of the Company to
terminate the employment of a Participant shall continue as fully as though this
Plan were not in effect, provided that any Qualified Termination of Employment
shall entitle the Participant to the benefits herein provided.  In addition,
nothing in this Plan shall be deemed to entitle a Participant under this Plan to
any rights, or to payments under this Plan, with respect to any plan in which
the Participant was not a participant prior to a Qualified Termination of
Employment.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT

 

5.1                                 Cash Severance Payment.  Subject to Article
VIII hereof, in the event of a Qualified Termination of Employment of a
Participant, a lump sum cash payment shall be made to such Participant as
compensation for services rendered, in an amount (subject to any applicable
payroll or other taxes required to be withheld) equal to the sum of the amounts
specified in subsections (A) through (F) below.  Payment shall be made to the
Participant within fifteen (15) days following the last day of employment with
the Company, except (i) to the extent any amount is not then calculable, such
portion shall be paid as soon as practicable following the ability to calculate
the amount; (ii) to the extent amounts are payable under subsections (C), (D)
and/or (E), such amounts shall not be payable until the date following six (6)
months after the last day of employment; and (iii) to the extent otherwise as
may be required by law:

 

(A)                              Salary Plus Incentive Compensation.  A lump sum
amount equal to two (2) times the sum of (a) the Participant’s annual base
salary at the rate in effect immediately prior to the Relevant Date or, if
higher, immediately before the Qualified Termination of Employment, plus (b) the
Annual Bonus Amount;

 

(B)                                Equity Plan.  All grants and awards that were
granted to the Participant under the Company’s Equity Plan, including but not
limited to any substitute plans adopted prior to the Relevant Date (or any
successor or additional plan), that were outstanding both on the Relevant Date
and on the date immediately before the Qualified Termination of Employment,
shall be governed by and subject to the provisions of the Equity Plan.

 

(C)                                Neenah Paper 401(k) Retirement Plan.  A lump
sum amount equal to any benefits under the Neenah Paper 401(k) Retirement Plan
(or any successor or additional plan) that the Participant forfeits as a result
of his or her termination of employment, based upon the value of the
Participant’s account as of the most recent valuation date before the date of
the Qualified Termination of Employment; provided that this benefit shall be
payable from the general assets of the Company;

 

(D)                               Neenah Paper Retirement Contribution Plan.  A
lump sum amount equal to (a) in the case of a Participant, the Participant’s
annual Retirement Contributions under the Neenah Paper Company Retirement
Contribution Plan (or any successor or additional plans) and the Neenah Paper
Supplemental Retirement Contribution Plan (or any successor or additional plans)
(collectively, the “Retirement Contribution Plan”) to which the Participant
would have been entitled if he had remained employed by the Company for the
Severance Period at the rate of annual compensation specified in Section 5.1(A)
above except that the Annual Bonus Amount shall be treated as earned for the
year in which termination occurred and the balance of the Severance Period and
no award actually earned in, and paid for, the year in which termination
occurred shall be considered, plus (b) for all Participants, an amount equal to
any benefits under the Retirement Contribution Plan

 

8

--------------------------------------------------------------------------------


 

(or any successor or additional plan) that the Participant forfeits as a result
of his or her termination of employment, based upon the value of the
Participant’s account as of the most recent valuation date before the date of
the Qualified Termination of Employment, provided that this benefit shall be
payable from the general assets of the Company;

 

(E)                                 Neenah Paper Pension Plan.  In the case of a
Participant who participates in the Neenah Paper Pension Plan, a lump sum
retirement benefit, in addition to any benefits received under the to the Neenah
Paper Supplemental Pension Plan (or any successor or additional plans) and (the
“Supplemental Plan”) and the Neenah Paper Pension Plan (or any successor or
additional plans) (the “Pension Plan”), in an amount equal to the difference
between (a) the benefits under the Pension Plan and the Supplemental Plan to
which the Participant would have been entitled if such Participant had remained
employed by the Company for the Severance Period, at the rate of annual
compensation specified in Section 5.1 (A) above except that the Annual Bonus
Amount shall be treated as earned for the year in which termination occurred and
the balance of the Severance Period and no award actually earned in, and paid
for, the year in which termination occurred shall be considered, minus (b) the
benefits to which the Participant would actually have been entitled under the
Pension Plan and the Supplemental Plan; provided that this benefit shall be
equal to the actuarial present value of a straight life annuity without level
income option; and provided further that this benefit shall be payable from the
general assets of the Company; and

 

(F)                                 Medical and Dental Benefits.  A lump sum
amount equal to the amount of the monthly premiums that the Participant would be
required to pay, if he or she elected “COBRA” continuation coverage under the
medical and dental plans of the Company in which the Participant was
participating immediately before the Qualified Termination of Employment, based
upon the premium rates in effect as of the date of the Qualified Termination of
Employment, times 24.  In addition, the Participant shall receive a cash payment
for his or her accrued retiree medical credits (with no additional age or
service provided and no additional enhanced access to retiree medical).

 

5.2                                 Outplacement Services.  In addition to the
cash Payments described in Section 5.1, the Participant shall be entitled to
receive professional outplacement services for up to the lesser of (i) two (2)
years or (ii) a total of $50,000 cost, by an outplacement service provider
selected by the Company.

 

ARTICLE VI

CERTAIN REDUCTION OF PAYMENTS BY THE COMPANY

 

6.1                                 Determination of Need for Reduction. 
Notwithstanding anything in this Plan or any Participation Agreement to the
contrary, in the event that the Accounting Firm shall be determined

 

9

--------------------------------------------------------------------------------


 

that (i) any Payment to a Participant would be subject to the Excise Tax, but
(ii) the Parachute Value of all Payments to the Participant does not exceed 110%
of the Safe Harbor Amount, then the Accounting Firm shall determine the amount
of the necessary reduction of the Participant’s Separation Payments in order to
meet the definition of a Reduced Amount.  All fees payable to the Accounting
Firm with respect to this Section shall be paid solely by the Company.

 

6.2                                 Participant Election of Reduced Payments.

 

(A)                              Notice and Election by Participant.  If the
Accounting Firm determines that aggregate Separation Payments should be reduced
to the Reduced Amount, the Company shall promptly give the Participant notice to
that effect and a copy of the detailed calculation thereof, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Separation Payments shall be eliminated or reduced (as long as after such
election the Value of the aggregate Separation Payments equals the Reduced
Amount), and shall advise the Company in writing of his or her election within
ten (10) days of his receipt of notice.

 

(B)                                Failure of Participant to Make Election.  If
no such election is made by the Participant within such ten-day period, the
Company shall elect which of such Separation Payments shall be eliminated or
reduced (as long as after such election the Value of the aggregate Separation
Payments equals the Reduced Amount) and shall notify the Participant promptly of
such election.

 

(C)                                Binding Determinations by Accounting Firm. 
All determinations made by the Accounting Firm under this Section shall be
binding upon the Company and the Participant and shall be made within sixty (60)
days of a termination of employment of the Participant.

 

(D)                               Timing of Payment.  As promptly as practicable
following such determination of the Reduced Amount, the Company shall pay to or
distribute for the benefit of the Participant such Separation Payments as are
then due to the Participant under this Plan.

 

(E)                                 Overpayments and Underpayments.  While it is
the intention of the Company to reduce the amounts payable or distributable to a
Participant hereunder only if the aggregate Net After Tax Receipts to the
Participant would thereby be increased, as a result of the uncertainty in the
application of Code Section 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for the benefit of a Participant pursuant to
this Plan which should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed by the
Company to or for the benefit of a Participant pursuant to this Plan could have
been so paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder.

 

10

--------------------------------------------------------------------------------


 

(F)                                 Overpayment.  In the event that the
Accounting Firm determines that an Overpayment has been made, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant which the Accounting Firm believes has a high probability of
success, any such benefit of a Participant shall be treated for all purposes as
a loan to the Participant which the Participant shall repay to the Company
together with interest at the applicable federal rate provided for in Code
Section 7872(f)(2); provided, however, that no such loan shall be deemed to have
been made and no amount shall be payable by a Participant to the Company if and
to the extent (i) such deemed loan and payment would not either reduce the
amount on which the Participant is subject to tax under Code Sections 1 and 4999
or generate a refund of such taxes, or (ii) such deemed loan would violate any
applicable laws or regulations.

 

(G)                                Underpayment.  In the event that the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant together
with interest at the applicable federal rate provided for in Code Section
7872(f)(2).

 

ARTICLE VII

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

7.1                                 Gross-Up Payment.  Notwithstanding anything
in this Plan or any Participation Agreement to the contrary, in the event that
the Accounting Firm shall determine that (i) any Payment to a Participant would
be subject to the Excise Tax, and (ii) the Parachute Value of all Payments to
the Participant exceeds 110% of the Safe Harbor Amount, then the Participant
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Participant of all taxes (and any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.  If it shall be determined that (i) any Payment
to a Participant would be subject to the Excise Tax, but the Parachute Value of
all Payments does not exceed 110% of the Safe Harbor Amount, then no Gross-Up
Payment shall be made to the Participant and the provisions of Article VI of
this Plan shall apply to that Participant.  The Company’s obligation to make
Gross-Up Payments under this Article VII shall be conditioned upon the
Participant’s termination of employment.

 

7.2                                 Determinations by Accounting Firm.  Subject
to the provisions of Section 7.4, all determinations required to be made under
this Article VII, including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Accounting Firm.  The Accounting
Firm shall provide detailed supporting calculations both to the Company and the
Participant within fifteen (15) business days of the receipt of notice

 

11

--------------------------------------------------------------------------------


 

from the Participant that there has been a Payment or such earlier time as is
requested by the Company.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and the Participant.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event the Company exhausts its remedies pursuant to Section
7.4 and the Participant thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Participant.

 

7.3                                 Timing of Gross-Up Payment.  Any Gross-Up
Payment, as determined pursuant to this Article, shall be paid by the Company to
or for the benefit of the applicable Participant within five (5) days of the
receipt of the Accounting Firm’s determination.

 

7.4                                 Claims by Internal Revenue Service.  Each
Participant shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable,
but no later than ten (10) business days after the Participant is informed in
writing of such claim.  The Participant shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid.  The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Participant gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Participant in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Participant shall:

 

(A)                              give the Company any information reasonably
requested by the Company relating to such claim,

 

(B)                                take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(C)                                cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(D)                               permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest, and shall indemnify and
hold the Participant harmless, on an after-tax basis, for any Excise Tax or
income tax (including interest and penalties) imposed as a result of such
representation and payment of costs and expenses.  Without limitation of the
foregoing provisions of this Section 7.4, the Company

 

12

--------------------------------------------------------------------------------


 

shall control all proceedings taken in connection with such contest, and, at its
sole discretion, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole discretion, either pay the tax
claimed to the appropriate taxing authority on behalf of the Participant and
direct the Participant to sue for a refund or contest the claim in any
permissible manner, and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Participant to
pay such claim and directs the Participant to sue for a refund, the Company
shall indemnify and hold the Participant harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties) imposed with
respect to such payment or with respect to any imputed income in connection with
such payment; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which the Gross-Up Payment
would be payable hereunder, and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

7.5                                 Refunds of Excise Taxes.  If, after the
receipt by a Participant of a Gross-Up Payment or payment by the Company of an
amount on the Participant’s behalf pursuant to Section 7.4, the Participant
becomes entitled to receive any refund with respect to the Excise Tax to which
such Gross-Up Payment relates or with respect to such claim, the Participant
shall (subject to the Company’s complying with the requirements of Section 7.4,
if applicable) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after payment by the Company of an amount on the Participant’s behalf pursuant
to Section 7.4, a determination is made that the Participant shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Participant in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then the
amount of such payment shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

7.6                                 Tax Withholding.  Notwithstanding any other
provision of this Plan, the Company may, in its sole discretion, withhold and
pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of a Participant, all or any portion of any Gross-Up
Payment, and by signing an Participation Agreement, the Participant shall
consent to such withholding.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

RELEASE AND RESTRICTIVE COVENANTS

 

Any and all Payments and other benefits provided under this Plan are contingent
upon, and shall not become payable until, the Participant executes an agreement
providing for a general release of all claims against the Company, as well as
noncompete, nondisclosure, nonsolicitation of customers and employers and
nondisparagement provisions upon his or her termination of employment.

 

ARTICLE IX

OTHER TERMS AND CONDITIONS

 

The Participation Agreement to be entered into pursuant to this Plan shall
contain such other terms, provisions and conditions not inconsistent with this
Plan as shall be determined by the Board.  Where appearing in this Plan or the
Participation Agreement, the masculine shall include the feminine and the plural
shall include the singular, unless the context clearly indicates otherwise.

 

ARTICLE X

NONASSIGNABILITY

 

Each Participant’s rights under this Plan shall be nontransferable except by
will or by the laws of descent and distribution.

 

ARTICLE XI

UNFUNDED PLAN

 

The Plan shall be unfunded and all costs of the Plan shall be paid from the
Company’s general assets.  Neither the Company nor the Board shall be required
to segregate any assets that may at any time be represented by benefits under
the Plan.  Neither the Company nor the Board shall be deemed to be a trustee of
any amounts to be paid under the Plan.  Any liability of the Company to any
Participant with respect to any benefit shall be based solely upon any
contractual obligations created by the Plan and the Participation Agreement; no
such obligation shall be deemed to be secured by any pledge or any encumbrance
on any property of the Company.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XII

MITIGATION AND SETTLEMENT OF CLAIMS

 

12.1                           No Duty to Mitigate.  In no event shall any
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan, and such amounts shall not be reduced whether or not
the Participant obtains other employment.

 

12.2                           Full Settlement.  In the event that a Participant
contests the Company’s interpretation of any provision of this Plan or the value
of any Payment hereunder, and such Participant prevails through legal
arbitration proceedings on at least a major point or significant portion of such
contest, the Company agrees to reimburse the Participant, to the full extent
permitted by law, all legal fees reasonably incurred by the Participant in such
contest, up to a maximum of $50,000.

 

ARTICLE XIII

TERMINATION AND AMENDMENT OF THIS PLAN

 

The Board shall have power at any time, in its discretion, to amend or terminate
this Plan, in whole or in part; except that no amendment or termination shall
impair or abridge the obligations of the Company under any Participation
Agreements previously entered into pursuant to this Plan except as expressly
permitted by the terms of such Participation Agreements.

 

ARTICLE XIV

SUCCESSORS

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to assume expressly and agree to perform this Plan and
the Participation Agreements in the same manner and to the same extent that the
Company would be required to perform them if no such succession had taken place.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

 

NEENAH PAPER, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

16

--------------------------------------------------------------------------------